1. When a power is necessary for working a machine, the inventor or proprietor has a right to make his selection of any description of power known to the mechanic arts. It is of no im-ortance whether such power is hand, steam, orse power, electricity, or any other power. The substitution and use of one power, as electricity, in the place of another, as hand power, does not make the machine different, or prevent its infringing on another. The one is but an equivalent of the other.2. There may be an improvement upon a useful macnine, which entitles the party making it to a patent; but the fact of having made an improvement on an old machine, does not absorb the original machine, nor give any right to the use of it.3.The original inventor has no right to use the improvement without the license of the inventor; neither has the inventor of the improvement a right to use the original machine.[Nowhere reported; opinion not now accessible. The foregoing paragraphs are from Laws Patent Digest, pp. 276, 350, and 363.]